UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6921



ROBERT WAYNE SMITH,

                                              Plaintiff - Appellant,

          versus


OFFICER CRAWLEY; C. COVINGTON, Lieutenant; J.
K.   BENNETT,   Superintendent;  L.   GIBSON,
Sergeant; RICK JACKSON, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00179-3)


Submitted: August 24, 2006                 Decided: August 31, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Wayne Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Wayne Smith appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.*      Smith v.

Crawley, No. 3:06-cv-00179-3 (W.D.N.C. Apr. 24, 2006).      Smith’s

motion for appointment of counsel is denied. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      The first sentence of the first full paragraph on page two of
the district court’s order reads “Plaintiff’s allegations regarding
Officer Crawley’s use of profanity do rise to the level of a
constitutional challenge.” We note that this is a typographical
error because it is clear the district court intended to state that
Smith’s claims “do not rise to the level of a constitutional
challenge.”

                              - 2 -